Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Kawamura et al (US 2015/0340623) for the following reasons:

Regarding claims 1, and 9-10, Kawamura et al discloses an organic electroluminescence device comprising an anode, cathode, and an emitter layer. The emitting layer comprises first and second compound, where both the first and second compound emit thermally activated delayed fluorescence. The first compound is given by the formula (Formula 18):

    PNG
    media_image1.png
    467
    475
    media_image1.png
    Greyscale
.
The group R31 encompasses the groups for R8 disclosed in Formula (12). The group R8 is disclosed as H or a substituent, where the substituent is a substituted or unsubstituted heterocyclic group having 5 to 30 ring atoms. Paragraph [0206] of the reference discloses heterocyclic groups having 5 to 30 ring atoms include the preferred groups such as 1-, 2-, 3-, 4-, and 9-carbazolyl groups. The integer q in Formula (18) has a value of four (4). Thus, the compound of the reference comprises four (4) carbazole groups. Claims 1, 9, and 10 require that only one of the recited 1-R4 are a carbazole group. Accordingly, given that the claims limit the number of carbazole groups to one (1) for R1-R4, and given that Kawamura et al requires four (4) such groups, the reference does not disclose or suggest the compound as required in the present claims.

In light of the above, the present claims are passed to issue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767